DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on 3/10/22 is acknowledged.  Thus, claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.
An OA on the merits of claims 1-7 as follows

Claim Objections
Claims 1-7 are objected to because of the following informalities:  
“the A, B and C” (claim 1, line 3) should be updated to: --"A, B and C”-- .
“the step of” (claim 1, line 11) should be changed to:--“steps of”--
“The A phrase “(claim 1, line 14 and line 15) should be reformat to:--“to one of the A, B and C phrases”--.
“de-energizing a phase” (claim 1, line 15) should be changed or modified to:-- “then de-energizing a phase”--.   Also, it is suggested by adding “while the A, B and C phrases of a live conductor stringing are strung“ after the above for clarity of the claims.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3  is/are rejected under 35 U.S.C. 102a1 as being anticipated by Devine (EP1727251).
Devine discloses the claimed method for maintaining one or more sections of electrically conductive phases in a three phase power system without interrupting power in any of the three phases, the three phases denoted as the A, B and C phases, and wherein the three phases are parallel and are spaced apart in an ordered sequence wherein the A phase is proximate to the B phase and the B phase is proximate to the C phase, and the B phase is located between the A phase and the C phase, and wherein the A, B and C phases have corresponding A, B and C loads and at least one phase of the A, B and C phases has a section needing maintenance, and the A, B and C phases are strung between two support structures supporting the three phases suspended above a ground, the method comprising the steps of: 
(a) enabling a D phase located proximal to a phase needing maintenance by one of a group of two steps consisting of: providing a new D phase alongside the three phase power system adjacent the A phase when the A phase is the phase needing maintenance, de-energizing a phase located proximal to the phase needing maintenance so that the phase located proximal to the phase needing maintenance becomes a D phase (see 3phrases A-C and the discussed at para 161, 163, 166 and Fig. 3); 
(b) paralleling with and transferring a power load carried by the phase needing maintenance to the D phase by (see discussion at para.  0162): 
(i) initiating transfer of the power load by establishing a parallel electrical connection between the phase needing maintenance and the D phase through a pair of jumpers extending in electrical connection between the phase needing maintenance and the D phase wherein the pair of jumpers do not cross over any remaining energized phases in the three phase power system (in light of discussion at  paras. 0128 and 0166 and Fig. 16); and 
Page 2 of 11(ii) completing transfer of the power load to the D phase by de- energizing the phase needing maintenance (see Fig. 19); and (c) maintaining the de-energized phase needing maintenance while maintaining its position relative to the other phases in the three phase power system (see Fig. 20).
Note that the recites” for maintaining one or more sections of electrically conductive phases in a three phase power system without interrupting power in any of the three phases, the three phases denoted as the A, B and C phases, and wherein the three phases are parallel and are spaced apart in an ordered sequence wherein the A phase is proximate to the B phase and the B phase is proximate to the C phase, and the B phase is located between the A phase and the C phase, and wherein the A, B and C phases have corresponding A, B and C loads and at least one phase of the A, B and C phases has a section needing maintenance, and the A, B and C phases are strung between two support structures supporting the three phases suspended above a ground” (see preamble of the claim 1, lines 2-8) is intended used which does not further limit the claimed method. 
As applied to claim 2-3 refers to Fig. 38 and the discussed in para. 0201-0202 for the related to location of the Auxiliary support structure teaching as disclosed by the applied prior art above.
Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Devine  et al 20090195083).
method comprising the steps of: 
(a) enabling a D phase located proximal to a phase needing maintenance by one of a group of two steps consisting of: 
providing a new D phase alongside the three phase power system adjacent the A phase when the A phase is the phase needing maintenance, de-energizing a phase (see Fig. 17) located proximal to the phase needing maintenance so that the phase located proximal to the phase needing maintenance becomes a D phase (see 3phrases A-C and the discussed at para. 112 and Fig. 3, and Fig. 17); 
(b) paralleling with and transferring a power load carried by the phase needing maintenance to the D phase by (see Fig. 18); 
(i) initiating transfer of the power load by establishing a parallel electrical connection between the phase needing maintenance and the D phase through a pair of jumpers extending in electrical connection between the phase needing maintenance and the D phase wherein the pair of jumpers do not cross over any remaining energized phases in the three phase power system (in light of discussion at  paras. 0167, and  Fig. 18); and 
Page 2 of 11(ii) completing transfer of the power load to the D phase by de- energizing the phase needing maintenance (see Fig. 17, and discussion at paras. 164, 197); and 
(c) maintaining the de-energized phase needing maintenance while maintaining its position relative to the other phases in the three phase power system (see Fig. 19, three phrases A-C).
Therefore the above limitations indeed discloses by the applied prior art above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devine (EP1727251).
As applied to claim 4, the skilled person would implement the removing and/or moving  in order to obtain the configurations include that as set forth in claim 4 above to facilitate the maintenance process without exercising any inventive skills.

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt